DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 1-5, filed 02/11/2019, with respect to the pending claims 1, 3-4 and 6-21 have been fully considered and are persuasive. The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1, 3 - 4 and 6 - 21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:
An apparatus comprising: wherein the second induction device is disposed within an outer perimeter of the first induction device, in combination with the remaining claim elements of claim 1.
As to claims 3 - 4, 6 - 9 and 21, the claims are allowed as being dependent over on the allowed claim (claim 1).

In terms of Claim 10, the prior art of record doesn’t teach alone or in combination:

As to claims 11 - 17, the claims are allowed as being dependent over on the allowed claim (claim 10).

In terms of Claim 18, the prior art of record doesn’t teach alone or in combination:
An apparatus comprising: a second device surrounding the first device for transmitting the second wireless charging protocol, in combination with the remaining claim elements of claim 18.
As to claims 19 - 20, the claims are allowed as being dependent over on the allowed claim (claim 18).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Jakubowski (US # 20090039828).
The WIPO Patent Application Publication by Lee et al. (US # 20140354223).
Neither Jakubowski nor Lee teaches alone or in combination an apparatus comprising of first induction device and second induction device having spatial relationship, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859